Breese, J. This is a very plain case, one in which the doctrine of stoppage in transitu, or of conditional sales, has nothing to do. All the facts show, that the nails were shipped to Peoria to a fictitious person—one having no existence there, and remained in the appellant’s warehouse until they sold them, uncalled for by the party in whose name they were shipped or any other person by his authority. The agent mistook the signature to the order for the nails, and hence being sent to a fictitious address, the title never passed out of the vendors— the plaintiffs below. They had a perfect right to recover the balance of the proceeds of the sale after deducting the charges upon them. It would be iniquitous that the appellants should have the proceeds, their claim for warehousing and other expenses being fully satisfied. The judgment of the Circuit Court is affirmed. Judgment affirmed.